Citation Nr: 1529740	
Decision Date: 07/13/15    Archive Date: 07/21/15

DOCKET NO.  10-35 999	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder.



ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant in this case, had service from March 1966 to August 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2010 decision of the Regional Office (RO) in Philadelphia, Pennsylvania. In that decision, the RO denied a claim for a higher rating for PTSD, then rated as 30 percent disabling.  During the pendency of the appeal, the RO increased the rating to 50 percent effective January 7, 2010, and 70 percent, effective May 8, 2013.  Additionally, a total disability evaluation based upon individual unemployability was granted effective May 8, 2013.  

In May 2015, the Veteran was scheduled to appear at a Board hearing, but did not appear.  


FINDINGS OF FACT

On December 3, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his previously authorized representative, that a withdrawal of this appeal is requested by the Veteran.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

In October 2014, the Veteran's representative revoked her power of attorney to the extent the Veteran would not be "unfairly compromised in his claim for VA benefits."  Subsequently, VA sent the Veteran and his prior representative a notification letter in October 2014 to "make certain we understand your current position on the case prior to forwarding to BVA for the requested Travel Board Hearing."  The VA's letter also referenced setting up an informal telephone conference per the Veteran's request.  In December 2014, the RO received correspondence from the Veteran's prior representative that detailed a verbal conference between herself and an authorized VA employee regarding the Veteran's current appeal.  The Veteran's prior representative noted that the "VA has already granted the conditions outlined in the NOD and continuing this appeal further will not benefit either party," and that the "Veteran does not wish to continue his appeal to the BVA."

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through his previously authorized representative, has withdrawn this appeal and, hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
M. TENNER
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


